Citation Nr: 0611169	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-17 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected residuals of a cervical spine injury with 
degenerative changes, cervical disc disease, herniated disc, 
cervical stenosis, and decreased vertebral artery flow, 
status post cervical decompression and fusion.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran retired from active service in November 1994 with 
over 14 years of active duty.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In November 2004, during the pendency of this claim, the RO 
granted an increased rating of 30 percent for the veteran's 
cervical spine condition.  However, a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 30 percent remains in appellate 
status. 

In May 2005, the veteran provided testimony in support of his 
claim at a videoconference hearing before the undersigned 
Acting Veterans Law Judge, sitting in Washington, D.C.  A 
copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

It is contended that a rating in excess of 30 percent is 
warranted for the veteran's service-connected cervical spine 
disorder.  The most recent examinations (orthopedic and 
neurological) of record were accomplished in August 2004.  At 
the May 2005 videoconference hearing, the veteran testified 
that he was seen at the VA outpatient facility in Meridian, 
Mississippi, on an on-going basis.  

Current symptoms included blurred vision, radiating pain down 
the arm, and numbness in the hand.  Problems with mobility 
included trying to look behind when he was driving.  When 
asked if his neck condition was worse, better, or about the 
same since his 2004 examination, he said that the cervical 
pain was constant and increased in severity with the weather.  
He was on prescription medication for his symptoms.  

As the veteran continues to exhibit significant symptoms 
associated with his cervical spine condition, and as he and 
his representative continue to assert that current 
manifestations warrant an increased rating as to this 
disorder, the Board finds that, after all outstanding medical 
records are associated with the claims file, contemporaneous 
and thorough VA orthopedic and neurological examinations 
would be helpful in resolving the issue on appeal.  

These examinations should take into account the records of 
the veteran's prior medical history and any additional 
medical evidence received subsequent to this remand.  See 
Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his cervical spine disorder.  

2.  Obtain any records from the VA 
outpatient facility in Meridian, 
Mississippi, and the VA Medical Center in 
Jackson, Mississippi, for the period from 
May 2003 to the present and associate 
them with the claims file.  

All efforts to obtain these records must 
be documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurologic 
examinations, by appropriate 
specialist(s), to evaluate the severity 
of his service-connected cervical spine 
disability with degenerative disc 
disease.    

The claims folder must be made available 
to and be reviewed by the examiner(s) in 
connection with the examinations.  The 
examiner(s) must indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
assess the current status of the service-
connected disability, including 1) X-rays 
studies, and 2) range of motion studies 
(with specific measurements expressed in 
degrees).  

Following a review of the veteran's 
medical records and history, the 
examiner(s) should discuss all relevant 
medical evidence/findings regarding the 
service-connected cervical spine 
disability.  The examiner(s) must proffer 
an opinion as to the specific extent and 
severity of the veteran's disability, to 
include a complete and detailed 
discussion of all functional limitations 
associated with this disability, 
including precipitating and aggravating 
factors (i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disability has 
upon daily activities, and the degree of 
functional loss of the affected parts, if 
any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiner(s) should 
further address the extent of functional 
impairment attributable to any reported 
pain.

The orthopedic/neurologic examiner(s) 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past 12 months, as well as comment 
on any related chronic orthopedic or 
neurologic manifestations due to 
degenerative disc disease.  

Comments should also be provided as to 
whether the veteran experiences symptoms 
compatible with severe, recurring 
attacks, with intermittent relief or 
pronounced intervertebral disc syndrome 
compatible with sciatic neuropathy, 
muscle spasms, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.   

Furthermore, upon examination of the 
veteran, the examiner(s) should render an 
opinion as to the effect that the 
service-connected cervical spine 
disability has, if any, on his earning 
capacity.  The examiner(s) should render 
an opinion as to whether this disability 
alone has caused marked interference with 
the veteran's employment as an aircraft 
mechanic, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist(s) 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.  

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fails to include 
adequate responses to the specific 
clinical findings/opinions requested, it 
must be returned to the examiners for 
corrective action.  38 C.F.R. § 4.2 
(2005).  Remand instructions of the Board 
are neither optional nor discretionary.  
Full compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  After completion of the above, the RO 
should readjudicate the veteran's claim 
seeking entitlement to an increased 
disability evaluation for a cervical 
spine disability, with degenerative disc 
disease, currently evaluated as 30 
percent disabling, specifically 
considering the criteria listed in the VA 
Schedule for Rating Disabilities as 
effective prior to September 26, 2003, 
and as effective September 26, 2003), to 
include intervertebral disc syndrome 
(Diagnostic Code 5293/5243, as effective 
prior to and as of September 23, 2002).  
In addition, the RO should take into 
consideration 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59, and the holdings in DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  

6.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations and to obtain additional evidentiary 
evidence.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

